Title: To Thomas Jefferson from Samuel Johnston, 13 April 1792
From: Johnston, Samuel
To: Jefferson, Thomas


          
            Sir
            Senate Chamber 13th. April 1792
          
          I have heard of but few suits brought by British-Creditors, since the peace, for the recovery of Debts in the State of North Carolina, and never heard that any one had failed of a Recovery because he was a British Subject. In one instance where a Suit was instituted under my direction for the recovery of a Debt contracted in the year 1768 at which time the plaintiff returned to Great Britain and has been resident in London from that time, a recovery was had in the Superior Court at Edenton in April last, for the full value, nor was it any part of the defence that the Plaintiff was a British Subject, tho the fact was notorious. The parties were Alexander Elmsly agst. Stevens Lee’s Exors.
          The case of Bayard against Singleton, as I recollect it, was this. Mr. Cornell the Father of Mrs. Bayard was a Merchant in the Town of Newbern in North Carolina. Sometime previous to the Declaration of Independence, he went to Europe, leaving his Family in Newbern and after that returned from Europe to New York, then a British Garrison. From New York he came to Newbern in a Flag of Truce; but the Assembly, then sitting, refused to permit him to come on shore unless he would take an Oath of Allegiance to the State; which he refused. While on board the Vessel in the Harbour of Newbern, he conveyed the whole of his Estate in North Carolina to his Children respectively, by several Deeds of Gift, which were duly proved and registered. Mr. Cornell then, with the permission of the Executive, removed his Wife and Children to New York. All Mr. Cornell’s estate was afterwards declared to be confiscated by Act of Assembly, and all the property which Mr. Cornell had conveyed [to] his Children  was seized and sold by Commissioners appointed f[or] the Sale of confiscated Estates. Mr. Singleton became a purchaser [of] part of it under this Sale. One of Mr. Cornell’s Daughters, who cl[aimed] that part under one of the abovementioned Conveyances, instituted an Ejectment for the Recovery of it and on tryal a verdict was given for the Defendant.
          I should have done myself the pleasure sooner to have answered your Queries, had I not part with your Notes immediately and did not get them back till this morning. I am Sir Your most Obedient Servant,
          
            Saml. Johnston
          
        